PER CURIAM.
We grant the petition for writ of certio-rari with respect to the use of alcohol violation. The written statement relied upon by the hearing examiner in finding petitioner guilty of his violation was hearsay. The hearing, examiner considered the statement as substantive evidence in finding guilt. As such, other corroborative evidence was necessary to support a finding of violation. The record does not contain any evidence linking petitioner to the alleged violation other than this written statement. Accordingly, we grant the petition as to this violation and quash the order denying the petition for writ of habe-as corpus. We remand the matter to the circuit court for reconsideration. We deny the petition for writ of certiorari as to petitioner’s remaining claims.
*885PETITION GRANTED IN PART; DENIED IN PART; ORDER QUASHED; REMANDED.
ERVIN, BARFIELD and VAN NORTWICK, JJ., concur.